Citation Nr: 0117540	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted the veteran a partial 
waiver, in the amount of $7,416.90, of an initial debt of 
$8,241.00, for a debt balance of $824.10.  The veteran 
appealed requesting a waiver of recovery of the entire debt.  
While the RO's Committee on Waivers and Compromises found no 
fraud, misrepresentation of a material fact, or showing of 
bad faith on the veteran's part in the creation of the debt, 
the Committee also found that the repayment in the amount of 
$824.10 of the original debt would not cause him an undue 
financial hardship; rather, non-payment of that portion of 
the original debt would unjustly enrich the veteran.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran was not without fault in creating the 
overpayment of improved nonservice-connected pension benefits 
in the amount of $824.10.  

3.  Repayment of the $824.10 debt would cause the veteran an 
undue financial hardship and would defeat the purpose for 
which the benefits were intended.  


CONCLUSION OF LAW

Recovery of the overpayment of improved nonservice-connected 
disability pension benefits in the amount of $824.10 would be 
against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is in his early 50's and was granted VA 
nonservice-connected pension benefits in October 1997, 
effective from January 1997.  His disabilities include 
bipolar mood disorder, considered 70 percent disabling; and 
dermatitis, hypertension, degenerative joint disease with 
fusion of C5, C6, and C7, and patella femoral syndrome of the 
left knee, each considered 10 percent disabling.  

Pursuant to VA request for financial information, the veteran 
reported in December 1997 no income being received from any 
source; that he had received $10,539.50 in wages between 
January 1997 and the end of December 1997; and that he 
anticipated receiving no income from any source for calendar 
year 1998.  Based on this information, VA informed him by 
letter in April 1998 that, effective from February 1, 1998, 
he would receive the maximum amount of pension allowable by 
law for a single veteran.  He was advised that the amount of 
his pension was based on the financial information he had 
reported on his pension application.  He was informed that 
the rate of his VA pension was directly related to his 
"family" income; that there is a maximum annual rate of 
pension permitted by VA; that the amount of the VA pension he 
would receive would be the difference between his countable 
income and the maximum amount allowed a veteran by law, 
depending on the veteran's circumstances; and that 
adjustments had to be made to his pension whenever his income 
changed.  He was instructed to immediately notify VA if his 
income changed; otherwise, an overpayment of pension benefits 
might result for which he would be held liable.  

In June 2000, VA received notification from the Social 
Security Administration that the veteran was receiving 
disability benefits.  His first check, including a 
retroactive amount, was received in August 1999.  As of March 
1999, the amount of his Social Security benefit was $508.00 
monthly and, effective from December 1999, his benefit amount 
was $520.00 monthly.  The veteran had not informed VA of his 
receipt of those benefits.  

By VA letter of June 2000, the veteran was advised that it 
was proposed to have his VA pension benefits reduced, 
effective from September 1, 1999, and adjusted from December 
1, 1999, to off-set his receipt of Social Security benefits.  
He was informed that such action would result in an 
overpayment of VA benefits that had been sent to him.  He was 
afforded due process and given 60 days to respond if the 
proposed reduction was incorrect.  Meanwhile, he was given 
the option to continue accepting his current benefits during 
the 60 day period, with the proviso that if the decision was 
made that he was not entitled to the current amount of those 
VA pension benefits, he would have to repay all or part of 
these benefits.  He was further advised that he could have 
his current benefits adjusted before the 60-day period ended 
thereby reducing any potential overpayment.  The veteran did 
not respond to the VA letter; rather, he continued to accept 
the current VA pension benefit payments.  

In August 2000, VA notified the veteran that his improved 
nonservice-connected disability pension benefits had been 
reduced to $54.00 monthly, effective from September 1, 1999; 
to $59.00 monthly, effective from December 1, 1999; and to 
$229.00 monthly, effective from September 1, 2000.  These 
adjustments thereby created an overpayment of VA pension in 
the amount of $8,241.00.  

In September 2000, the veteran requested a waiver of recovery 
of the overpayment and submitted a financial status report, 
which reflected monthly income of $520.00 from Social 
Security and $59.00 from VA pension.  His monthly expenses 
for rent, food, medical, and automobile amounted to 
$1,140.00.  The only listed assets consisted of $54.00 in the 
bank and a fourteen-year-old automobile, which he valued at 
$800.00.  He noted that he had no credit debts.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the veteran's request for waiver of recovery of an 
overpayment of VA benefits on appeal in light of the above-
noted change in the law.  Nonetheless, the Board determines 
that the law does not preclude the Board from proceeding to 
an adjudication of the veteran's waiver claim without first 
remanding the claim to the RO, as the requirements of the new 
law have essentially been satisfied.  In this regard, the 
Board notes that by virtue of the December 2000 Statement of 
the Case (SOC), with due process cover letter, and VA 
notification letter of June 2000 pertaining to the proposal 
to reduce his VA benefits and opportunity for him to mitigate 
the amount of any overpayment, the veteran and his 
representative have been advised of the laws and regulations 
governing the request for waiver, and they have been given 
notice of the information and opportunity to submit evidence 
necessary to substantiate the waiver request.  The RO has 
made reasonable efforts to obtain relevant information from 
the veteran.  Moreover, the veteran has been afforded the 
opportunity to testify at a personal hearing, to which he 
declined.  There is no indication that there is additional, 
existing evidence outstanding that is necessary for 
adjudication of the issue on appeal.  Hence, adjudication of 
this appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Hence, the claim is ready to be considered 
on the merits.  

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises partially approved the veteran's waiver request 
and waived $7,416.90 of the $8,241.00 overpayment.  In so 
doing, the Committee found no fraud, misrepresentation, or 
bad faith in the veteran's failure to report his receipt of 
Social Security benefits.  Based on the veteran's financial 
situation, the Committee further found that repayment of that 
portion of the debt, which had been created prior to the 
veteran being notified in June 2000 by VA letter of a 
potential overpayment and resultant debt, would be against 
the principles of equity and good conscience.  As for the 
balance of the overpayment ($824.10), which was created by 
the veteran's acceptance of full VA disability pension 
benefits for the months between the time of the VA's June 
2000 notification letter (July 1, 2000 through September 30, 
2000) and the effective date of the initial reduction of his 
VA pension benefits, the Committee found that it would not be 
against the principles of equity and good conscience for him 
to repay the $824.10 portion of the overpayment debt.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the veteran's failure to report his receipt of 
Social Security benefits, the Board will not disagree with 
this finding.  However, the remaining question for 
consideration is whether recovery of that portion of the 
original overpayment of VA pension not waived ($824.10) by 
the Committee would be against the principles of equity and 
good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet.App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the VA was at fault in the creation of the debt or that the 
veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

The Board finds that the veteran was at fault in the creation 
of the $824.10 portion of the overpayment of VA pension 
because he had been advised of the proposal to reduce his VA 
pension and given the opportunity to mitigate the amount of 
any potential overpayment.  Instead, he chose to continue to 
accept his full disability pension benefits during the 60-day 
due process period or the proposed reduction, thereby 
creating the $824.10 overpayment debt at issue.  

The Board notes that the veteran's monthly income consists of 
$520.00 from Social Security and $229.00 (effective from 
September 1, 2000) from VA improved nonservice-connected 
disability pension; however, his monthly expenses amount to 
$1,140.00, resulting in a monthly deficit of almost $400.00.  
His listed monthly expenses appear to be reasonable and are 
for basic living purposes, consisting primarily of rent, 
food, and unreimbursed medical expenses.  His only assets are 
a fourteen-year-old automobile and less than $55.00 in the 
bank.  

The Board realizes that a small amount of the veteran's VA 
disability pension could conceivably be withheld each month 
to repay the $824.10 debt, and he could submit an itemized 
list of his monthly unreimbursed medical expenses, which 
potentially could be off-set against his income and thereby 
increase the amount of his monthly VA pension.  However, 
given the veteran's current financial situation, for him to 
repay any of the outstanding debt would cause him an even 
greater financial burden in view of his limited financial 
resources and financial needs.  In essence, the Board finds 
that his failure to make restitution for the overpayment at 
issue would not result in an unfair gain to him but rather 
would defeat the purpose for which the benefits were intended 
in the first place.  In conclusion, a waiver of the remaining 
amount of the debt is warranted.  


ORDER

A waiver of recovery of an overpayment of improved 
nonservice-connected disability pension, in the amount of 
$824.10, is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

